In re Ross, James G.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. D, Nos. 2047-06, 1316-*38802; to the Court of Appeal, First Circuit, No. 2005 KW 2504.
Denied., However, as this Court observed in State v. Thomas, 06-0619, p. 6 (La.7/11/06), 933 So.2d 788, 792, “[tjime is clearly now of the essence, for no matter how responsibility is apportioned, continued delays in the present case risk the loss of witnesses and the fading of memories to an extent that may also place at risk trial as a reliable vehicle for determining whether respondents committed the crime charged against them.”